         18-13178-cgm                  Doc 18            Filed 01/15/19 Entered 01/16/19 08:19:18                                   Main Document
                                                                      Pg 1 of 10
     Fill in this information to identify your case:

     United States Banknjptcy Court for the:
     Southern District of New York

     Case number(/rknown): 1813178                                    Chapter you are fiiing under:
                                                                      Q Chapter?
                                                                      G Chapter 11
                                                                      □ Chapter 12
                                                                      ^ Chapter 13                                                   Si Check if this is an
                                                                                                                                        amended filing


 Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      lun
 The bankruptcy forms use you and Debtor 1 to refer to a debtor fiiing alone. A married coupie may fiie a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In Joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


               Identify Yourself

                                         About Debtor 1:                                                About Debtor 2 (Spouse OniylSa Joint Case):
1.    Your full name                                                                                                                        c—       '-y:

      Write the name that is on your     Maxine
      government-issued picture
                                         First name                                                     First name                           -Cfr-
      identification (for example,
      your driver's license or
      passport).                         Middle name                                                   Middle name
                                                                                                                                             -=Q-
      Bring your picture                 Bonaparte
      identification to your meeting     Last name                                                      Last name

      with the trustee.
                                         Suffix (Sr.. Jr., 11, III)                                    Suffix (Sr.. Jr., II, III)




2. All Other names you
      have uset^ in the last 8          First name                                                      First name
      years

      Include your married or           Middle name                                                    Middle name

      maiden names.
                                        Last name                                                      Last name




                                        First name                                                      First name


                                        Middle name                                                    Middle name


                                        Last name                                                      Last name




3. Only the last 4 digits of
                                        XXX       - XX - .                        0     0              XXX      - XX - .
   your Social Security
      number or federal                 OR                                                             OR
      Individual Taxpayer
      Identification number             9 XX - XX -                                                    9 XX - XX -
      (ITIN)

Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
       18-13178-cgm               Doc 18                  Filed 01/15/19 Entered 01/16/19 08:19:18                                     Main Document
                                                                       Pg 2 of 10

Debtor 1     Maxine                                     Bonaparte                                       Case number (ifteio.wi) 813178
             Fnt Name       Middle Name




                                          About Debtor 1:                                                   About Debtor 2 (Spouse Only In a Joint Case):

4. Any business names
   and Employer                           □ I have not used any business names or EINs.                      □ I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last8 years                        Business name                                                      Business name

   Include trade names and
   doing business as names
                                          Business name                                                     Business name




                                          EIN                                                               EIN




                                          EIN                                                               EIN




5. Where you live                                                                                           If Debtor 2 lives at a different address:



                                          253 West 136 Street
                                          Number           Street                                           Number           Street




                                          New York                                  NY        10030
                                          City                                     state     ZIP Code       City                                      State    ZIP Code


                                          USA
                                          County                                                            County


                                          If your mailing address is different from the one                 if Debtor 2's mailing address is different from
                                          above, fi ll it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                          any notices to you at this mailing address.                       any notices to this mailing address.



                                          Number           Street                                           Number           Street




                                          P.O. Box                                                          P.O. Box




                                          City                                     State     ZIP Code       City                                      State    ZIP Code




6. Why you are choosing                   Check one:                                                        Check one:

   this district to fi le for
   bankruptcy
                                          El Over the last 180 days before filing this petition,            G Over the last 180 days before filing this petition,
                                                 I have lived in this district longer than in any                  I have lived in this district longer than in any
                                                 other district.                                                   other district.

                                                 I have another reason. Explain.                             G I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




 Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
       18-13178-cgm            Doc 18      Filed 01/15/19 Entered 01/16/19 08:19:18                                    Main Document
                                                        Pg 3 of 10

Debtor 1        Maxine                    Bonaparte                                       Case number (ifknomi)1813178



           Tell the Court About Your Bankruptcy Case


   The chapter of the           Check one.(For a brief description of each, see Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing
   Bankruptcy Code you          for Bankruptcy(Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
   under
                                □ Chapter 7
                                □ Chapter 11
                                □ Chapter 12
                                B Chapter 13

8. How you will pay the fee        I will pay the entire fee when i file my petition. Please check with the clerk's office in your
                                   local court for more details about how you may pay. Typically, if you are paying the fee
                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney Is
                                   submitting your payment on your behalf, your attomey may pay with a credit card or check
                                   with a pre-printed address.

                                □ i need to pay the fee in installments. If you choose this option, sign and attach the
                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                □ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                   Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9. Have you filed for           Bno
   bankruptcy within the
   last 8 years?                a Yes. District                                   When                    Case number
                                                                                         MM/ DD/YYYY

                                         District                                 When                    Case number
                                                                                         MM / DD/YYYY

                                         District                                 When                    Case number
                                                                                         MM / DD / YYYY




10. Are any bankruptcy          B No
    cases pending or being
    filed by a spouse who is    Q Yes.   Debtor                                                           Relationship to you
   not filing this case with             District                                 When                    Case number, if known
   you, or by a business                                                                 MM/DD / YYYY
   partner, or by an
   affiliate?
                                         Debtor                                                           Reiationship to you

                                         District                                 When                    Case number, if known
                                                                                         MM/DD/YYYY




11. Do you rent your            B No.    Go to line 12.
   residence?                   □ Yes. Has your landlord obtained an eviction judgment against you?
                                         Q No. Go to line 12.
                                         Q Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it as
                                              part of this bankruptcy petition.




 Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
       18-13178-cgm                  Doc 18        Filed 01/15/19 Entered 01/16/19 08:19:18                               Main Document
                                                                Pg 4 of 10

Debtor 1      Maxine                             Bonaparte                                      Case number(iiiinomA 813178


            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor         □ no. Go to Part 4.
    of any full- or part-time
    business?                         Q Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
   individual, and is not a                    Name of business, if any
   separate legal entity such as
   a corporation, partnership, or
                                               Number      Street
   LLC.

   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                City                                                   State       ZIP Code



                                               Check the appropriate bo* to describe your business:
                                               □   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               Q   Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                               Q   Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                               G   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               IB None of the above

13. Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
                                      any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
    are you a small business
   debtot?
                                      G No. I am not filing under Chapter 11.
   For a definition of small
   business debtor, see               G No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   11 U.S.C. §101(510).                        the Bankruptcy Code.

                                      G Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any            Q No
    property that poses or Is
    alleged to pose a threat          G Yes.    What is the hazard?

   of Imminent and
   Identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs                          If immediate attention is needed, why is it needed?.
   Immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                Where is the property?
                                                                          Number       Street




                                                                          City                                         State      ZIP Code



 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
       18-13178-cgm                  Doc 18       Filed 01/15/19 Entered 01/16/19 08:19:18                                    Main Document
                                                               Pg 5 of 10

Debtor 1      Maxine                             Bonaparte                                         Case number(ttknom)1813178


           Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
                                      About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
   you have received a
   briefing about credit              You must check one:                                               You must check one:
   counseling.
                                      Q I received a briefing from an approved credit                   Q I received a briefing from an approved credit
                                         counseling agency within the 180 days before 1                    counseling agency within the 180 days before I
   The law requires that you             filed this bankruptcy petition, and I received a                  filed this bankruptcy petition, and I received a
   receive a briefing about credit       certificate of completion.                                        certificate of completion.
   counseling before you file for
   bankruptcy. You must
                                         Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment
   truthfully check one of the
                                         plan, if any, that you developed with the agency.                 plan, if any, that you developed with the agency.
   following choices. If you
   cannot do so, you are not
                                         I received a briefing from an approved credit                 Q I received a briefing from an approved credit
   eligible to file.
                                         counseling agency within the 180 days before 1                    counseiing agency within the 180 days before 1
                                         filed this bankruptcy petition, but 1 do not have a               fiied this bankruptcy petition, but I do not have a
                                         certificate of completion.                                        certificate of completion.
   If you file anyway, the court
   can dismiss your case, you
                                         Within 14 days after you file this bankruptcy petition,           Within 14 days after you file this bankruptcy petition,
   will lose whatever filing fee
                                         you MUST file a copy of the certificate and payment               you MUST file a copy of the certificate and payment
                                         plan, if any.                                                     plan, if any.
   you paid, and your creditors
   can begin collection activities
   again.
                                      Q 1 certify that I asked for credit counseling                   Q I certify that I asked for credit counseiing
                                         services from an approved agency, but was                         services from an approved agency, but was
                                         unable to obtain those services during the 7                      unable to obtain those services during the 7
                                         days after I made my request, and exigent                         days after 1 made my request, and exigent
                                         circumstances merit a 30-day temporary waiver                     circumstances merit a 30-day temporary waiver
                                         of the requirement.                                               of the requirement.
                                         To ask for a 30-day temporary waiver of the                       To ask for a 30-day temporary waiver of the
                                         requirement, attach a separate sheet explaining                  requirement, attach a separate sheet explaining
                                         what efforts you made to obtain the briefing, why                what efforts you made to obtain the briefing, why
                                         you were unable to obtain it before you filed for                 you were unable to obtain it before you filed for
                                         bankruptcy, and what exigent circumstances                        bankruptcy, and what exigent drcumstances
                                         required you to file this case.                                   required you to file this case.
                                         Your case may be dismissed if the court is                       Your case may be dismissed if the court is
                                         dissatisfied with your reasons for not receiving a               dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        briefing before you filed for bankruptcy.
                                         If the court is satisfied with your reasons, you must            If the court is satisfied with your reasons, you must
                                         still receive a briefing within 30 days after you file.          still receive a briefing within 30 days after you file.
                                         You must file a certificate from the approved                    You must file a certificate from the approved
                                         agency, along with a copy of the payment plan you                agency, along with a copy of the payment plan you
                                         developed, if any. If you do not do so, your case                developed, if any. If you do not do so, your case
                                         may be dismissed.                                                 may be dismissed.
                                         Any extension of the 30-day deadline is granted                  Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15                 only for cause and is limited to a maximum of 15
                                         days.                                                             days.

                                      □ I am not required to receive a briefing about                  Ql I am not required to receive a briefing about
                                         credit counseling because of:                                     credit counseling because of:

                                         □ Incapacity. I have a mental illness or a mental                 G Incapacity. I have a mental illness or a mental
                                                            deficiency that makes me                                         deficiency that makes me
                                                            incapable of realizing or making                                 incapable of realizing or making
                                                            rational decisions about finances.                               rational decisions about finances.

                                         G Disabitity.      My physical disability causes me               G Disability.     My physical disability causes me
                                                            to be unable to partcipate in a                                   to be unable to participate in a
                                                            briefing in person, by phone, or                                  briefing in person, by phone, or
                                                            through the internet, even after I                                through the internet, even after I
                                                            reasonably tried to do so.                                        reasoiiably tried to do so.
                                         O Active duty. I am currently on active military                  G Active duty. I am currently on active military
                                                            duty in a military combat zone.                                   duty in a military combat zone.
                                         If you believe you are not required to receive a                  If you believe you are not required to receive a
                                         briefing about credit counseling, you must file a                 briefing about credit counseling, you must file a
                                         motion for waiver of credit counseling with the court.            motion for waiver of credit counseling with the court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                      page 5
      18-13178-cgm              Doc 18        Filed 01/15/19 Entered 01/16/19 08:19:18                                   Main Document
                                                           Pg 6 of 10

Debtor 1      Maxine                          Bonaparte                                     Case number {aknown)1813178



            Answer These Questions for Reporting Purposes


16. What kind of debts do
                                  16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8)
                                      as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                      Q No. Go to line 16b.
                                      Q Yes. Goto line 17.
                                  16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                       money for a business or investment or through the operation of the business or investment
                                      G No. Go to line 16c.
                                      G Yes. Go to line 17.

                                  16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                       No. I am not filing under Chapter 7. Go to line 18.

   Do you estimate that after    G Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
   any exempt property is                   administrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and                             G No
   administrative expenses
   are paid that funds will be              G Yes
   available for distribution
   to unsecured creditors?

18. How many creditors do        B 1-49                                 G 1,000-5,000                              G 25,001-50,000
   you estimate that you         G 50-99                                G 5,001-10,000                             G 50,001-100,000
   owe?                          G 100-199                              G 10,001-25,000                            G More than 100,000
                                 G 200-999

19. How much do you              G $0-$50,000                           G $1,000,001-$10 million                   G $500,000,001-$1 biilion
    estimate your assets to      B $50,001-$100,000                     G $10,000,001-$50 million                  G $1,000,000,001-$10 billion
   be worth?                     G $100,001-$500,000                    G $50,000,001-$100 million                 G $10,000,000,001-$50 billion
                                 G $500,001-$1 million                  G $100,000,001-$500 million                G More than $50 billion

20. How much do you              G $0-$50,000                           G $1,000,001-$10 million                   G $500,000,001-$1 billion
    estimate your liabilities    G $50,001-$100,000                     G $10,000,001-$50 million                  G $1,000,000,001-$10 billion
   to be?                        G $100,001-$500,000                    G $50,000,001-$100 million                 G $10,000,000,001-$50 billion
                                 G $500,001-$1 million                  G $100,000,001-$500 million                G More than $50 billion
           Sign Below

                                 I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                          correct.

                                 If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7,11,12, or 13
                                 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                 under Chapter 7.
                                 If no attomey represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                 this document, I have obtained and read the notice required by 11 U.S.C.§ 342(b).
                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                 with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                 18 U.S.C. §§ 152,1341, 1519, and 3571.



                                     Signature of Det^or 1                                          Signature of Debtor 2

                                     Executed on    \
                                                    V                                               Executed on
                                                          / dS /yVyy                                               MM / DD     /YYYY




 Officiai Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
       18-13178-cgm               Doc 18          Filed 01/15/19 Entered 01/16/19 08:19:18                                   Main Document
                                                               Pg 7 of 10

Debtor 1      MSXinS                            Bon3P3rt6                                      case number t/ritnown)1813178


For vour attornev if vou are '* ^^orney for the ciebtor{s) named in this petition, declare that I have informed the debtor(s) about eligibility
reoresented
  ^         bv
             ^ one              proceedunder
                             available   undereach
                                                Chapter 7,11,12,
                                                   chapter        or 13
                                                           for which theofperson
                                                                           title 11.
                                                                                  is United
                                                                                     eligible.States
                                                                                                I alsoCode,
                                                                                                       certifyand
                                                                                                               thathave
                                                                                                                    I haveexplained
                                                                                                                            deliveredtheto relief
                                                                                                                                           the debtor(s)
                                     the notice required by 11 U.S.C.§ 342(b)and. in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented           knowledge after an inquiry that the information in the schedules filed with the petition is incorrect,
by an attorney, you do not
need to file this page.              ^
                                                                                                        Date
                                         Signature ofAttomey for Debtor                                                MM   /     DD /YYYY




                                         Printed name



                                         Firm name



                                         Number      Street




                                         City                                                          State           ZIP Code




                                         Contact ptrone                                                Email address




                                         Bar number                                                    State




 Official Form 101                              Voluntary Petition for individuals Filing for Bankruptcy                                      page 7
      18-13178-cgm           Doc 18       Filed 01/15/19 Entered 01/16/19 08:19:18                                 Main Document
                                                       Pg 8 of 10

Debtor 1     Maxine                     Bonaparte                                    Case number ofimown) 1813178



For you if you are filing this   The law allows you, as an Individual, to represent yourself in bankruptcy court, but you
bankruptcy without an            should understand that many people find it extremely difficult to represent
attorney                         themselves successfully. Because bankruptcy has long-term financial and legal
                                 consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not          To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.          technical, and a mistake or inaction may affect your rights. For example, your case may be
                                 dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                 hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                 firm if your case is selected for audit. If that happens, you could lose your right to file another
                                 case, or you may lose protections, including the benefit of the automatic stay.
                                 You must list all your property and debts in the schedules that you are required to file with the
                                 court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                 in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                 property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                 also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                 case,such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                 cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                 Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.
                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                 hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                 successful: you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                 Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                 be familiar with any state exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?
                                 □ No
                                 SI Yes
                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                 inaccurate or incomplete, you could be fined or imprisoned?
                                 □ No
                                 B Yes

                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                 B No
                                 G Yes. Name of Person
                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                 have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                 attorney may cause me to lose my rights or property if I do not properly handle the case.




                                  Signature of Debtor 1 j       1                             Signature of Debtor 2

                                 Date            Mldv*                                        Date
                                                                                                                 MM/   DD/YYYY


                                 Contact phone                                                Contact phone


                                 Cell phone                                                   Cell phone


                                 Email address   ov                                                  I address




 Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8
18-13178-cgm      Doc 18    Filed 01/15/19 Entered 01/16/19 08:19:18   Main Document
                                         Pg 9 of 10


COMMISSIONER OF FINANCE OF THE CITY OF NEW YORK

100 GOLD STREET

NEW YORK NY 10038

ACCOUNT:253 WEST 136 STREET NEW YORK NY 10030

BLOCK; 1942 LOT: 110




NEIGHBORHOOD RESTORE HOUSING DEVELOPMENT FUND CORP

150 BROADWAY SUITE 2101

NEW YORK NY 10038

ACCOUNT:253 WEST 136 STREET NEW YORK NY 10030

BLOCK: 1942 LOT:110




MARIA CHEUNG, ESQ

DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT

LEGAL AFFAIRS

100 GOLD STREET ROOM 5-W9

NEW YORK NY 10038

ACCOUNT;253 WEST 136 STREET NEW YORK NY 10030

BLOCK: 1942 LOT: 110
18-13178-cgm   Doc 18   Filed 01/15/19 Entered 01/16/19 08:19:18   Main Document
                                    Pg 10 of 10




                             UNITED STATES
                           bankruptcy court
                           i-Ol'THrRfj OISTRrCT Of (,'Eii yofcK


                           « 20336^               - tb

                           January 15, 2019
                                   13s18s16

                          Aaende-d Sch 12/0
                                1S-13X 78-CGH13
                        OetM'f.;     OPMftPPRTt
                        ■ffuste-:?   yr^ms
                                                      Ul.Oy Cft




                        Total->         i»31-00
